Title: To Thomas Jefferson from Thomas Leiper, 8 March 1801
From: Leiper, Thomas
To: Jefferson, Thomas



Dear Sir
Philada. March 8th. 1801

I ought to have attended to yours of the 23th. Ult: sooner but the 4th of March came in the way and to be plain with you it was impossible to think of any thing else till that business was finished—Since I wrote you last I have often seen Jackson and Wharton and have again and again offered them for the whole of your Crop of Tobacco Seven Dollars pr Ct. and they have rejected the offer—This price is the extreme of the Market and I am offered by Messrs. Higbee & Milnor Two Invoice consisting of Twenty Five and Thirty Five Hhds of Richmond and Manchester inspection for seven Dollars  pr Ct. at 60 & 90 days credit with the liberty of rejecting it if I do not like it on reinspecting from this circumstance I imagine the Tobacco is very good for they know of their personal knowledge I am not easey pleased in that Article—
From what I have heard and seen respecting your tobacco in the hands of Jackson & Wharton you in conscience ought to make no discount on it and I believe they think so also for they inform me they have ordered their Agent to pay the money—
The joy feel’t and expressed on the 4th of March exceed’d any thing I ever saw and your adress to your friends and fellow citizens has given a wonderfull cast in your favour with your Political enemies if they can be believed but for my part I doubt them still—The Body of the People of this country are sound but I believe at the same time we have citizens as perfectly Rotten as any on the face of the earth but I hope for the sake of human nature when they are compaired with the Mass they are few and I hope will daily grow less—A few nights ago at a meetting of the officers of the Militia Legion I signed a recommendation to you in favour of Lieutenant John Smith—Mr. Smith was certainly very active in forming the Militia Legion which had its use in the general scale and his father was and is still as good a Whig as any in Pennsylvania according to the powers he possesses—Mr. Smith has been a merchant and has been unfortunate an appointment to him in every sense of the word would be very convenient—some thing in the Pounds & pence line would be best formed to his abilities—
I am informed a number of our members in the Legislature mean to recommend Mr. Smith to you and as Dr. Logan will be one of the number I have no doubt but he will write you on the subject—
James Thomson Callender is casting a wishfull eye towards the Postmasters office at Richmond but he does not know how to go about it—he desires me to get the Governor and Major Butler to write you in his favor—He says the man who holds the office is a good man but prints a great deal of trash against you how he can reconcil the first and the last of this sentence I know not—Callender has three fine Boys which he is not able to provid for—I have been very Plain with him to forward me a certificate from his present Landlord who must have seen him late & early for nine months and if it was favorable I had no doubt but you would do some thing for him—I now beg for myself your personal friendship and your Crop of Tobacco at the market price for I think it is good as any I ever manufactured and if I have wrote any thing amiss I hope you will forgive it I am with the utmost esteem
Dear Sir Your most Obedient Sert

Thomas Leiper

 